            Case 1:12-cr-00214-ER Document 515 Filed 07/01/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                                            ORDER
                         – against –
                                                                                         12 Cr. 214 (ER)
DAIQUAN HENDERSON,

                               Defendant.

RAMOS, D.J.:

         Daiquan Henderson (“Henderson”) is currently serving a sentence of 120 months’

imprisonment at Federal Correctional Institution (“FCI”) Beaumont Medium 1, a medium

security prison in Texas, and is scheduled to finish his sentence on August 25, 2021. Before the

Court now is his application, proceeding pro se, for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), seeking reduction of sentence to “time served,” or early release to home

confinement. Doc. 512. The Government opposes the application. Doc. 514. For the reasons

set forth below, Henderson’s application is DENIED without prejudice and subject to renewal

when either his administrative remedies have been exhausted or 30 days have lapsed from the

receipt of his compassionate release request by the warden of his facility.

    I.   BACKGROUND 2

         According to his pre-sentence report (“PSR”), Henderson was a member of the Strip

Boyz, a violent drug trafficking organization that sold crack and marijuana near Yonkers’

William A Schlobohm Houses. Gov’t Opp’n, Doc. 514, at 2. The Strip Boyz engaged in a long-


1
  As of June 30, 2020, there are no confirmed, active cases of COVID-19 among inmates at FCI Beaumont Medium,
though the facility has reported six infected staff. See https://www.bop.gov/coronavirus/index.jsp (last visited, June
30, 2020).
2
  The facts recounted here are taken from the parties’ briefing for this motion, Docs. 512, and 514. Any citation
incorporates the documents cited therein.
           Case 1:12-cr-00214-ER Document 515 Filed 07/01/20 Page 2 of 6



running feud with rival Yonkers gangs over drug territory and other issues. Id. It involved

shootings, stabbings, and beatings of rival rang members. Id. Specifically, Henderson sold

crack and other drugs and carried a gun as a part of his drug dealing. Id.

        On June 20, 2012, a grand jury in this district returned Superseding Indictment S1 12 Cr.

214 (ER) (the “Indictment”), charging Henderson and nineteen co-defendants with conspiring to

distribute more than 280 grams of crack cocaine, and more than 50 kilograms of marijuana, from

2001 to June 2012, in violation of Title 21, United States Code, Section 846. Id. at 1. The

Indictment further charged Henderson and ten of his co-defendants with the use of firearms

during and in relation to that narcotics conspiracy, in violation of 18 U.S.C. § 924(c) and 2. Id.

The Indictment was unsealed on June 26, 2012. Id. at 1–2. On May 23, 2013, Henderson pled

guilty pursuant to a plea agreement to lesser included offenses of counts one and two of the

Indictment—a (b)(1)(B) conspiracy and possession of a firearm, respectively. 3 Id. at 2.

        On February 5, 2014, this Court sentenced Henderson to the mandatory minimum of 120

months’ imprisonment. Id. When imposing sentence, the Court pointed out that Henderson had

participated in “a very serious offense that took place over a period of years and that involved

violence and the use of guns.” Id. On the other hand, the Court also considered Henderson’s

past addictions and the circumstances of his upbringing, noting that they “really border[ed] on

tragic” and “contributed mightily to [his] involvement in these offenses.” Id. After weighing

these and other factors, this Court determined that a mandatory-minimum sentence of 120

months’ imprisonment was appropriate. Id.

        On June 24, 2020, Henderson filed the instant application with this Court. Doc. 512. In

his application, Henderson argued that his medical conditions including moderate to severe


3
  The Government is not seeking enforcement of a provision in Henderson’s plea agreement regarding a waiver of
the right to seek a modification of his sentence pursuant to § 3582(c).

                                                       2
            Case 1:12-cr-00214-ER Document 515 Filed 07/01/20 Page 3 of 6



asthma and obesity, coupled with the fact that it is impossible to maintain social distancing at his

facility, constitute “extraordinary and compelling circumstances” that qualify him for

compassionate release. Id. at 1. According to Henderson, if released, he will live with his

brother who “never did crime” and his brother’s two sons, and is able to support himself and his

family. Id.

          Although Henderson claims that he wrote an electronic request to the warden asking him

for an early release due to the Coronavirus pandemic, his application does not include any

documentation of that request or any details of when it was filed. 4 Id. Furthermore, the Bureau

of Prison (the “BOP”) advised that as of June 25, 2020, the warden of Henderson’s facility had

not received any such request from him. Doc. 514 at 4.

    II.   DISCUSSION

          Although a court may not normally “modify a term of imprisonment once it has been

imposed,” there are certain limited exceptions, including compassionate release. See United

States v. Roberts, No. 18 Cr. 528, 2020 WL 1700032, at *1 (S.D.N.Y. Apr. 8, 2020) (citing 18

U.S.C. § 3582 (c)(1)(A)). A court may reduce a prisoner’s sentence when it finds there are

extraordinary and compelling reasons that warrant such a reduction, but one of two conditions

must first occur. § 3582 (c)(1)(A)(i). First, and most simply, the Director of the BOP may move

the court to release the prisoner. § 3582 (c)(1)(A). Second, the prisoner himself may move the

court, but only after he has “fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” Id.




4
 In his application, Henderson points out that the “BOP Administrative Remedy Program is nowhere near a speedy
process and could take up to 6–8 months to get a[n] answer” for his request. Id.

                                                      3
          Case 1:12-cr-00214-ER Document 515 Filed 07/01/20 Page 4 of 6



       Here, the warden of Henderson’s facility asserts that he had not received Henderson’s

compassionate release request as of June 25, 2020, seven days from the date of this Order, so

thirty days could not have passed from the receipt of such a request. In addition, Henderson does

not argue that he has exhausted his administrative remedies. To the extent that Henderson argues

that the § 3582(c)(1)(A)’s exhaustion requirement should be excused under the exceptional

circumstances presented by COVID-19, the Court will not do so. Although judge-made

exhaustion requirements may be waived by a judge absent statutory authority, exhaustion

requirements created by Congress almost always may not. See Ross v. Blake, 136 S.Ct. 1850,

1857 (2016). This is because when Congress acts, “Congress sets the rules—and courts have a

role in creating exceptions only if Congress wants them to.” Id.; see also Bastek v. Fed. Crop

Ins., 145 F.3d 90, 94 (2d Cir. 1998) (“Faced with unambiguous statutory language requiring

exhaustion of administrative remedies, we are not free to rewrite the statutory text.”). While the

Court is certainly mindful of the serious concerns presented by COVID-19 in a confined

environment, the statute’s exhaustion requirement is mandatory. See United States v. Demaria,

No. 17 Cr. 569 (ER), 2020 WL 1888910, at *4 (S.D.N.Y. Apr. 16, 2020) (collecting cases).

Congress has mandated that a prisoner may only bring a compassionate release motion on his

own behalf after exhaustion or the passage of 30 days. The plain language of the statute does not

give this Court any flexibility in allowing waiver.

       Indeed, both the Third and Sixth Circuit Courts of Appeals have recently held that strict

compliance with the statutory exhaustion requirement is necessary. The Third Circuit

recognized the serious concerns presented by COVID-19, but nevertheless concluded that, in

light of the BOP’s statutory role, its extensive efforts to curtail the virus’s spread, and its shared

desire for a safe and healthy prison environment, “strict compliance with § 3582(c)(1)(A)’s



                                                   4
           Case 1:12-cr-00214-ER Document 515 Filed 07/01/20 Page 5 of 6



exhaustion requirement takes on added [] and critical [] importance.” See United States v. Raia,

954 F.3d 594 (3d Cir. 2020). The Sixth Circuit agreed. See United States v. Alam, No. 20-1298

(6th Cir. June 2, 2020).

        As for Henderson’s concern that it could take six or eight months to get an answer from

the BOP on a compassionate release, that concern 5 is alleviated by § 3582’s alternative to

exhaustion of all administrative rights, namely, the lapse of 30 days from the warden’s receipt of

the inmate’s request for compassionate release. 18 U.S.C. § 3582(c)(1)(A). To be sure, COVID-

19 presents unusual circumstances, in which compassionate release decisions should be made

expeditiously. However, as the Third and Sixth Circuit recognized, the mandatory exhaustion

requirement accommodates the valuable role that the BOP plays in the compassionate release

process. Informed decisions about compassionate release require the collection of information,

like disciplinary records and medical history, which the BOP is uniquely suited to obtain and

which will benefit evaluation of compassionate release applications. As the Sixth Circuit

observed in Alam, “[s]peed matters…[b]ut accuracy matters too.” Slip op. at 6–7.




5
 Based on the Court’s own experience in handling compassionate release requests, the BOP has generally acted
swiftly in responding to such requests, usually providing an answer within a month if not sooner.

                                                       5
           Case 1:12-cr-00214-ER Document 515 Filed 07/01/20 Page 6 of 6



III.     CONCLUSION

         For the aforementioned reasons, Henderson’s application for compassionate release is

DENIED without prejudice. He may refile his application once 30 days have passed from the

date he submitted his request to FCI Beaumont Medium or once he has exhausted his

administrative remedies. In the event that he does, he shall provide the Court with a copy of his

petition or request to the BOP and the response(s), if any, provided by the BOP. Henderson is

further directed to submit with any such application documentation detailing his medical

condition and the risk such condition poses with respect to contracting and surviving COVID-19.

The Clerk of the Court is respectfully directed to terminate the motion, Doc. 512.

It is SO ORDERED.

Dated:     July 1, 2020
           New York, New York
                                                            _______________________
                                                            Edgardo Ramos, U.S.D.J.




                                                6
